Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 18 – 34 have been examined. Claims 1 – 17 have been canceled by Applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18 – 19, 21 – 23, 25 – 26, and 32 – 34 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ensinger (3,061,327). In regard to claim 18, Ensinger discloses a dolly comprising a first rail including a first front edge and a first rear edge (Fig. 1, right side instance of item 10), a second rail including a second front edge and a second rear edge (Fig. 1, left side instance of item 10), a first cross member extending between the first rail and the second rail (Fig. 1, front instance of item 12), a .
	In regard to claim 19, Ensinger discloses wherein the first plurality of inline wheels comprises four inline wheels and the second plurality of inline wheels comprises four inline wheels (Fig. 1, wherein two rows of items 22 are located on each rail).
	In regard to claim 21, Ensinger discloses wherein the first rail is parallel to the second rail (Fig. 1).
	In regard to claim 22, Ensinger discloses wherein the first cross member is parallel to the second cross member (Fig. 1).
	In regard to claim 23, Ensinger discloses wherein a length of the first cross member is adjustable andPage 4 of 8U.S. Application. No. To Be Assigned, Filed March 17, 2020 Attorney Docket No. 64609US02a length of the second cross member is adjustable (Figs. 1 and 4).
	In regard to claim 25, Ensinger discloses wherein the first cross member comprises a first releasably-lockable fastener configured to allow the first cross member to be adjusted and the second 
	In regard to claim 26, Ensinger discloses wherein the first releasably-lockable fastener comprises a rotating fastener and the second releasably-lockable fastener comprises a rotating fastener (Figs. 1 and 4, item 32).
	In regard to claim 32, Ensinger discloses wherein a portion of the first cross member is located underneath the first rail (Figs. 1 and 4, horizontal face of item 35 being located underneath the upper face of item 15), a portion of the first cross member is located underneath the second rail (Figs. 1 and 4, horizontal face of item 35 being located underneath the upper face of item 15), a portion of the second cross member is located underneath the first rail (Figs. 1 and 4, horizontal face of item 35 being located underneath the upper face of item 15), and a portion of the second cross member is located underneath the second rail (Figs. 1 and 4, horizontal face of item 35 being located underneath the upper face of item 15).
	In regard to claim 33, Ensinger discloses wherein the portion of the first cross member underneath the first rail extends to an outer edge of the first rail and the portion of the first cross member underneath the second rail extends to an outer edge of the second rail (Figs. 1 and 4).
	In regard to claim 34, Ensinger discloses wherein the portion of the second cross member underneath the first rail extends to the outer edge of the first rail and the portion of the second cross member underneath the second rail extends to the outer edge of the second rail (Figs. 1 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 20 and 27 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ensinger (3,061,327) as applied to claims 18 – 19, 21 – 23,  25 – 26, and 32 – 34 above, and further in view of Sanders (2019/0126967). Ensinger does not disclose exactly 4 wheels per side of a dolly. In regard to claim 20, Sanders discloses a dolly comprising a first plurality of inline wheels comprising four inline wheels and a second plurality of inline wheels comprising four inline wheels (Figs. 1 and 2, item 3).
In regard to claim 27, Sanders discloses a first wheel skirt arranged to skirt the first plurality of inline wheels and a second wheel skirt arranged to skirt the second plurality of inline wheels (Figs. 2 and 3, item 2).
	In regard to claim 28, Sanders discloses wherein the first wheel skirt is located wholly underneath a first middle region and the second wheel skirt is located wholly underneath a second middle region (Figs. 2 an 3, when in combination with Ensinger, the wheels of Ensinger being replaced with the wheels of Sanders).
The addition of these features would result in a predictable variation that one of ordinary skill in the art would recognize as no more than the predictable use of prior art elements according to their established functions, which has been held unpatentable under 35 U.S.C. 103(a), absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art.  Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BAPI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ensinger (3,061,327) as applied to claims 18 – 19, 21 – 23,  25 – 26, and 32 – 34 above, and further in view of Dahl (5,228,716). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the telescopic members of Dahl to the dolly of Ensinger, in order to provide for size changing members with minimal pinch points. This would increase the safety for a user when changing member size.

Claims 29 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ensinger (3,061,327) as applied to claims 18 – 19, 21 – 23,  25 – 26, and 32 – 34 above, and further in view of Green (6,783,147). Ensinger does not disclose L-shaped rails. In regard to claim 29, Green discloses a dolly comprising first and second rails (Fig. 1, items 22 and 26), wherein the first rail comprises a first horizontally oriented portion and a first vertically oriented portion and the second rail comprises a second horizontally oriented portion and a second vertically oriented portion (Fig. 1, unnamed horizontal and vertical sections of items 22 and 26).
In regard to claim 30, Green discloses wherein the first vertically oriented portion extends upwardly from an outer region of the first horizontally oriented portion and the second vertically oriented portion extends upwardly from an outer region of the second horizontally oriented portion (Fig. 1).
In regard to claim 31, Green discloses wherein the first vertically oriented portion extends upwardly from an outer edge of the first horizontally oriented portion and the second vertically oriented portion extends upwardly from an outer edge of the second horizontally oriented portion (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the L-shaped rails of Green to the dolly of Ensinger, in order to provide gripping surfaces for items of a specific shape. This rail orientation would increase security of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269.  The examiner can normally be reached on M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D WALTERS/               Primary Examiner, Art Unit 3618